Filed 4/2/19
                 CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                           DIVISION ONE


 DEAN GRAFILO, as Director, etc.,       B287080
         Plaintiff and Respondent,
                                        (Los Angeles County
         v.                             Super. Ct. No. BS171234)
 MARC DAVID WOLFSOHN,
         Defendant and Appellant;

 KIMBERLY KIRCHMEYER,
 as Executive Director, etc.,
         Real Party in Interest and
         Respondent.


      APPEAL from an order of the Superior Court of Los Angeles
County, Howard L. Halm, Judge. Reversed.
      Bonne, Bridges, Mueller, O’Keefe & Nichols, and Joel Bruce
Douglas for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gloria L. Castro, Assistant
Attorney General, Judith T. Alvarado, and Christine R. Friar,
Deputy Attorneys General, for Plaintiff and Respondent Dean
Grafilo, Director of the Department of Consumer Affairs, and Real
Party in Interest and Respondent Kimberly Kirchmeyer, Executive
Director of the Medical Board of California.
      Marc David Wolfsohn, M.D., appeals from an order
compelling him to produce the medical records of five of his
patients pursuant to a subpoena issued by an investigator with
the Medical Board of California (Medical Board), a unit of the
Department of Consumer Affairs (DCA). We agree with Wolfsohn
that the DCA did not establish good cause for the subpoena and,
therefore, reverse.

           FACTUAL AND PROCEDURAL SUMMARY
      A.    Background
      Wolfsohn is a physician specializing in pain management.
He has been licensed by the Medical Board to practice medicine
since 1977.
      In December 2014, the Medical Board received a report from
a law enforcement officer that Wolfsohn may be overprescribing
controlled substances to patients. The Medical Board opened
an investigation and obtained from the Controlled Substance
Utilization Review and Evaluation System1 (“CURES”) a report
of Wolfsohn’s history of prescribing controlled substances for the
period between January 30, 2014 and January 30, 2015.
      Dr. Shoaib Naqvi is a medical consultant for the DCA with
the “responsibility to maintain familiarity with the standard of
medical practice in the State of California.” Naqvi reviewed the
CURES report and identified five patients (J.A., R.G., V.J., J.R.
and V.H.; collectively, the patients) to whom, in Naqvi’s opinion,

      1  CURES is a prescription drug monitoring program
that includes information regarding prescriptions for certain
controlled substances. (Health & Saf. Code, § 11165,
subds. (a) & (d); Lewis v. Superior Court (2017) 3 Cal.5th 561,
565 (Lewis).)




                                     2
Wolfsohn “prescribed controlled substances in a manner that
appeared to be inconsistent with the standard of care for
prescribing those drugs.” According to Naqvi, the “only way to
determine whether Wolfsohn properly and safely administered
any of these controlled substances to the five patients . . . is to
obtain and review the complete and accurate medical records of
the five patients.”
       In early September 2016, the DCA issued and served on
Wolfsohn an investigational subpoena duces tecum pursuant
to Government Code section 11181. The subpoena commanded
Wolfsohn to produce “the complete medical record” for each of the
patients for the period January 1, 2014 through March 31, 2016.
The document production was set to take place before DCA
investigator Tracy Tu on September 26, 2016. It does not appear
from our record that the DCA provided a copy of the subpoena to
the patients or otherwise notified them that it was seeking their
medical records from Wolfsohn prior to the stated production date.
       On September 20, 2016, Wolfsohn’s attorney delivered a
letter to Tu stating, “[W]e contacted the patients,” who “confirmed
that they do not want [Tu] or the Medical Board to have access
to their confidential medical information.” Accordingly, Wolfsohn
would “refuse to comply with the subpoena duces tecum and
assert [the patients’] constitutional privacy rights and
statutory privilege under the doctor/patient privilege, if not the
psychotherapist/patient privilege.”
       Wolfsohn did not appear or produce the requested medical
records pursuant to the subpoena.
       About five months later, on February 23, 2017, Medical
Board investigator Tu sent by regular and certified mail a letter
to the patients stating that the DCA’s division of investigation
“is attempting to obtain your medical records from Marc



                                    3
Wolfsohn, M.D. via service of a subpoena” (capitalization omitted)
that “was served on 09/09/16 compelling the production of your
records by 09/26/16. [¶] If you have an objection to the use of your
records in this process, you may wish to consult an attorney to
discuss your options.”
       Enclosed with the letter is a copy of the subpoena served
on Wolfsohn and a document titled “Notice to Medical Consumers.”
(Capitalization omitted.) This document describes the investigatory
role of the DCA’s division of investigation, and states that DCA
“[i]nvestigators and medical consultants read and evaluate
the medical records of patients who were treated by those whose
practices have come under question.” Although “patient records
are kept confidential . . . during the investigation,” the “records may
become part of the official proceeding record. . . . [¶] If you have an
objection to the use of your records in this process, you may wish to
consult an attorney to discuss your options.”
       On March 12, 2017, Wolfsohn’s attorney sent a letter to
Tu stating that V.H., who had previously objected to the request
for her medical records, “continues to protest this unwarranted
intrusion into her privacy.” Our record does not reveal whether
any other patients received the DCA’s letter or whether the DCA
undertook other efforts to notify the patients.

      B.    DCA’s Petition to Compel Compliance with
            Subpoena
       On October 30, 2017, the Attorney General, on behalf of
the DCA, filed a petition in Los Angeles County Superior Court
for an order compelling Wolfsohn to comply with the subpoena.
The petition names Wolfsohn as the sole respondent and names
Kimberly Kirchmeyer, in her capacity as the executive director
of the Medical Board, as the real party in interest.




                                      4
       The petition was supported by Naqvi’s declaration. Naqvi
described generally the various statutory classes, or schedules, of
controlled substances (see Health & Saf. Code, §§ 11054–11058);
referred to a measurement known as “morphine equivalent dosing”
(MED), which is used to compare different pain relieving drugs;
and, with respect to particular drugs, identified the drug’s class, its
use in treatment, and its potential adverse consequences.
       Naqvi also opined as to actions physicians must take to
comply with the standard of care when prescribing controlled
substances. These include conducting an appropriate examination
of the patient, documenting the diagnosis underlying the
prescription, obtaining informed consent regarding potential risks
(which Naqvi stated is required when the MED value exceeds 100),
and evaluating “any co-morbid conditions that could be worsened by
the use of [the] drug.”
       According to Naqvi, the CURES report for Wolfsohn revealed
that each of the patients whose records are sought in the subpoena,
had “prescription patterns that, in the absence of any other
information, appear to represent concerning departures from the
standard of care for prescribing these controlled substances.” He
described the drugs that (according to the CURES report) Wolfsohn
prescribed to each patient, the amount of each prescribed drug,
and the frequency of the prescriptions fulfilled. Based on this data,
he estimated a range of MED values for the patients ranging from
80 to 300.2
       Naqvi does not opine that the data or the MED level indicated
by the CURES report constitutes a violation of the Medical


      2  The DCA did not offer the CURES report in support of its
petition and it is not included in our record.




                                      5
Practices Act or breaches a standard of care. Rather, as to each
patient, he states: A “review of [the] patient[’s] medical record is
necessary to confirm that an appropriate examination or screening
was done before . . . Wolfsohn prescribed this medication regimen,
and also to determine whether regular assessments of the efficacy
and effects of the treatment regimen were not only conducted
but documented, and that the appropriate monitoring measures
were performed. If . . . Wolfsohn failed to properly screen and
subsequently monitor [the patient] while prescribing these
medications, his care may be found to fall below the standard of
care, violate the Medical Practice Act and place his patients at
undue risk.”
       On November 2, 2017, the DCA served Wolfsohn’s counsel
with notice of a hearing on the petition for December 5, 2017. The
DCA did not serve the notice or the petition on any of the patients.
       On November 17, 2017, Wolfsohn’s attorney served a
subpoena duces tecum on Naqvi and a notice of taking his
deposition. Three days later, the Attorney General, as counsel for
Naqvi, served objections to the deposition notice. Naqvi did not
appear for his deposition. When Wolfsohn subsequently applied for
an order setting a hearing on a motion to compel the deposition, the
court denied the application, stating that the deposition “would not
be appropriate at this phase,” where the DCA is merely petitioning
to enforce an investigational subpoena.
       On December 5, 2017, at the hearing on the DCA’s petition,
the court issued an order to Wolfsohn to show cause why he “has
not attended and testified or produced the records as requested by
[DCA].” The court set a hearing on the order to show cause for
December 13. The court also ordered the DCA to give notice of the
hearing to the patients, but did not specify the manner of notice or a
deadline for doing so.



                                     6
      On December 12, 2017, Wolfsohn filed objections to the
DCA’s evidence and an opposition to the petition. He also filed a
declaration by Dr. Standiford Helm, a physician specializing in pain
management.3 Helm criticizes Navqi’s methodology, his
understanding of the standard of care for physicians specializing
in pain management, and his opinions. The prescriptions reflected
in the CURES report, Helm stated, are “not outside of acceptable
prescribing by a seasoned [b]oard certified pain management
specialist.” Helm concludes that there is no reason to believe that
the patients “were receiving substandard care or being prescribed
substances by . . . Wolfsohn outside acceptable standards of care.”
Navqi’s desire to review the patients’ medical records, Helm
adds, is “speculative curiosity, not a good cause belief to pry into
confidential patient files and care.” Helm further observed that
Medical Board subpoenas such as the one issued in this case
may have a “chilling effect[]” on physicians’ treatment of patients
experiencing pain, which “harms the public good” and “undermines
the doctor-patient alliance, and patient confidence and candor.”
      On the same day, counsel for the patients filed a “notice
of special appearance” (capitalization omitted), stating that they
“object to these proceedings on the ground that this [c]ourt lacks
jurisdiction over these patients and this [c]ourt is now proceeding
without according adequate due process of law. These patients
hereby further object based on their constitutional right to privacy,




      3 The DCA objected to Wolfsohn’s opposition papers on the
ground they were untimely. The court overruled the objection and
considered the opposition papers.




                                     7
the Pain Patient Bill of Rights, equal protection of law, the doctor-
patient privilege, and the psychotherapist-patient privilege.”4
       At the December 13 hearing, counsel for the patients
reiterated their objections and requested “more time to review the
papers and to have an opportunity to formally respond.” Although
the court acknowledged that “it would be helpful [to] have
declarations from [the patients],” it denied counsel’s request. After
hearing argument, the court granted the petition, finding that the
DCA “has a compelling interest that outweighs any privacy interest
of either [Wolfsohn] or his patients.” The court did not rule on
Wolfsohn’s objections to the DCA’s evidence.
       After the hearing, counsel for the patients filed a declaration
stating that the patients had not received a copy of the petition and
reasserted their objections to the proceedings on the ground, among
others, that they received inadequate notice of the proceeding
and the disclosure of their medical records violates their right to
privacy. In the minute order reflecting the court’s order granting
the petition, the court added: “Post-ruling note: Court will read
and consider declaration of attorney [for the patients], filed after
hearing.”
       Wolfsohn timely appealed.

                           DISCUSSION
      Wolfsohn contends: (1) The court did not have jurisdiction
to enforce the subpoena because the patients were not parties to the
proceeding; (2) The DCA failed to provide the patients with proper


      4  The Pain Patient Bill of Rights provides that a “patient
who suffers from severe chronic intractable pain has the option
to request or reject the use of any or all modalities in order to
relieve his or her pain.” (Health & Saf. Code, § 124961, subd. (a).)




                                     8
or adequate notice of the subpoena; (3) By seeking the patients’
“complete medical records,” the subpoena was drawn too broadly;
(4) The court erred by refusing to permit him to take the deposition
of Naqvi; and (5) The subpoena was not supported by competent
evidence of good cause. We address the good cause issue first and,
because our conclusion is dispositive, do not reach the remaining
issues.

      A.    Medical Board Investigations and Subpoena
            Power
      The Medical Board, a unit of the DCA, is “charged with
the duty to protect the public against incompetent, impaired, or
negligent physicians.” (Arnett v. Dal Cielo (1996) 14 Cal. 4th 4, 7.)
Among other duties, it reviews “the quality of medical practice
carried out by physician[s]” and enforces “the disciplinary and
criminal provisions of the Medical Practice Act.” (Bus. & Prof.
Code, § 2004, subds. (a) & (e).) It is authorized to investigate
complaints that a physician may be guilty of “unprofessional
conduct,” which includes “[r]epeated acts of clearly excessive
prescribing . . . of drugs,” and prescribing prescription drugs
“without an appropriate prior examination and a medical
indication.” (Bus. & Prof. Code, §§ 725, subd. (a), 2234, 2242,
subd. (a); see Cross v. Superior Court (2017) 11 Cal.App.5th 305,
311 (Cross).)
      In connection with a Medical Board investigation, the
DCA’s investigators may “[i]ssue subpoenas for the attendance
of witnesses and the production of . . . documents . . . and testimony
pertinent or material to any inquiry, investigation, hearing,
proceeding, or action.” (Gov. Code, § 11181, subd. (e); see Lewis,
9
supra, 3 Cal.5th at p. 567.)5 Subpoenas may be issued “for
purely investigative purposes; it is not necessary that a formal
accusation be on file or a formal adjudicative hearing be pending.”
(Arnett v. Dal Cielo, supra, 14 Cal.4th at p. 8.) The subpoenas
must, however, be issued “in a manner consistent with the
California Constitution and the United States Constitution.” (Gov.
Code, § 11184, subd. (a).) As discussed below, when information
about a patient’s medical record is sought, California’s
constitutional right to privacy places procedural and substantive
limits on the DCA’s subpoena power.
      If a subpoenaed person does not comply with a subpoena,
the DCA may petition the superior court “for an order compelling
the person to . . . attend and testify or produce and permit the
inspection and copying of the papers or other items required by the
subpoena.” (Gov. Code, § 11187, subd. (a).) Government Code
section 11187 sets forth the particular requirements of the petition.
      Upon the filing of a petition under Government Code section
11187, the court shall issue an order directing the subpoenaed
person to show cause why he or she has not complied with the
subpoena. (Gov. Code, § 11188.) At the hearing on the order to
show cause, the court shall determine the validity of any objections
to the subpoena. (Id., § 11187, subd. (d).) “If it appears to the court
that the subpoena was regularly issued,” the court shall order that


      5 Under Government Code section 11181, the subpoena
power is held by “the department head.” That person “may delegate
the powers conferred upon him [or her] . . . to any officer of the
department he [or she] authorizes to conduct the investigation.”
(Gov. Code, § 11182.) Wolfsohn does not dispute that the person
issuing the subpoena in this case had the authority to issue the
subpoena.




                                     10
the person appear and produce the required documents at a certain
time. (Id., § 11188.)

      B.    The Patients’ Privacy Rights
       The California Constitution guarantees to individuals the
right of “privacy.” (Cal. Const., art. I, § 1; Lewis, supra, 3 Cal.5th
at p. 569.) The provision’s “central concern” is the “[p]rotection
of informational privacy” (Williams v. Superior Court (2017)
3 Cal.5th 531, 552 (Williams)); that is, the interest “in precluding
the dissemination or misuse of sensitive and confidential
information” (Hill v. National Collegiate Athletic Assn. (1994)
7 Cal. 4th 1, 35 (Hill)).6
       The DCA does not dispute that Wolfsohn’s patients have
a right to privacy with respect to information contained in the
requested medical records. Indeed, that right is well-settled. (See
Hill, supra, 7 Cal.4th at p. 52; Cross, supra, 11 Cal.App.5th at
pp. 325-326; Medical Bd. of California v. Chiarottino (2014) 225
Cal. App. 4th 623, 631; People v. Martinez (2001) 88 Cal. App. 4th
465, 474–475; Lantz v. Superior Court (1994) 28 Cal. App. 4th 1839,
1853.) As one court explained, “[t]he matters disclosed to the
physician arise in most sensitive areas often difficult to reveal even
to the doctor. Their unauthorized disclosure can provoke more than
just simple humiliation in a fragile personality. . . . The individual’s
right to privacy encompasses not only the state of his mind, but also
his viscera, detailed complaints of physical ills, and their emotional


      6  In Hill, our Supreme Court distinguished informational
privacy from “autonomy privacy”: “interests in making intimate
personal decisions or conducting personal activities without
observation, intrusion, or interference.” (Hill, supra, 7 Cal.4th
at p. 35.)




                                      11
overtones. The state of a person’s gastro-intestinal tract is as
much entitled to privacy from unauthorized public or bureaucratic
snooping as is that person’s bank account, the contents of his
library or his membership in the NAACP.” (Board of Medical
Quality Assurance v. Gherardini (1979) 93 Cal. App. 3d 669, 679.)
Nor does the DCA dispute that Wolfsohn can assert his patients’
privacy rights. (See Lewis, supra, 3 Cal.5th at pp. 570–571;
Bearman v. Superior Court (2004) 117 Cal. App. 4th 463, 469.)
       The right to privacy, however, is not absolute. (Hill,
supra, 7 Cal.4th at p. 37; Fett v. Medical Bd. of California (2016)
245 Cal. App. 4th 211, 221 (Fett).) Potential invasions of privacy are
ordinarily evaluated by balancing the privacy interest at stake
and the seriousness of the threatened invasion with the strength
of legitimate and important countervailing interests. (Hill, supra,
7 Cal.4th at p. 37; Williams, supra, 3 Cal.5th at p. 552.) In
balancing these interests, courts should also consider whether
“ ‘[p]rotective measures, safeguards[,] and other alternatives
may minimize the privacy intrusion.’ ” (Lewis, supra, 3 Cal.5th
at p. 576.)
       Medical patients’ privacy interest, our Supreme Court
has observed, derives from their expectation of privacy in their
physician’s files, which “may include descriptions of symptoms,
family history, diagnoses, test results, and other intimate details
concerning treatment.” (Lewis, supra, 3 Cal.5th at p. 575.)
Although the patient’s privacy interest is “robust” (ibid.), it
must be balanced against the state’s legitimate and important
countervailing interest “in ensuring that the public receives
medical care that conforms with the standard of care.” (Fett, supra,
245 Cal.App.4th at p. 221, fn. 2.) Although the courts should also,
as the DCA points out, take into consideration the protections
in place to prevent public disclosure of subpoenaed records (see,



                                    12
e.g., Bus. & Prof. Code, § 2225, subd. (a), Gov. Code, § 11183), our
Supreme Court has observed that “adequate protections against
public disclosure do not obviate constitutional concerns as privacy
interests are still implicated when the government accesses
personal information without disseminating it.” (Lewis, supra,
3 Cal.5th at p. 577.)
       Courts have applied the Hill framework to cases involving
the Medical Board’s access to a patient’s medical records by
allowing the Medical Board to review such records when it
establishes “good cause” for the examination. (See, e.g., Grafilo
v. Cohanshohet (2019) 32 Cal.App.5th 428, 437 (Cohanshohet));
Fett, supra, 245 Cal.App.4th at pp. 224–225; see also Lewis,
supra, 3 Cal.5th at p. 575 [recognizing that Courts of Appeal
use good cause test for evaluating Medical Board’s subpoenas
for patient medical records].) As one court explained: “ ‘When
the Medical Board seeks judicial enforcement of a subpoena
for a physician’s medical records, it cannot delve into an area of
reasonably expected privacy simply because it wants assurance
the law is not violated or a doctor is not negligent in treatment of
his or her patient. [Citation.] Instead, the Medical Board must
demonstrate through competent evidence that the particular
records it seeks are relevant and material to its inquiry sufficient
for a trial court to independently make a finding of good cause
to order the materials disclosed.’ ” (Kirchmeyer v. Phillips (2016)
245 Cal. App. 4th 1394, 1402, quoting Bearman v. Superior Court,
supra, 117 Cal.App.4th at pp. 468-469.)
       We review the court’s conclusion that the DCA established
good cause to support the subpoena under the substantial evidence
standard. (Fett, supra, 245 Cal.App.4th at p. 216.) The question
whether the subpoena meets the constitutional standards for




                                    13
enforcement is a question of law which we review de novo.
(Cohanshohet, supra, 32 Cal.App.5th at p. 436.)
       In Cohanshohet, supra, 32 Cal.App.5th 428, Division 8 of
this court recently held that a subpoena for a physician’s patient’s
medical records lacked good cause under circumstances similar to
the circumstances in this case.7 In Cohanshohet, as here, the DCA
issued subpoenas—based upon Naqvi’s opinions—for the patient
records of a physician specializing in pain management. (Id.
at p. 431.) It appears from the Cohanshohet opinion that
Naqvi’s declaration in that case was substantially similar to the
declaration he provided in the instant case, with the exception of
the prescription information regarding particular patients.
       The Cohanshohet court concluded that the Medical Board
failed to demonstrate good cause. (Cohanshohet, supra,
32 Cal.App.5th at p. 440.) The court explained: “[T]here are no
facts suggesting Dr. Cohanshohet was negligent in treating his
patients or that he prescribed controlled substances without
meeting the standard of care. Given that Dr. Cohanshohet is a
pain management specialist who sometimes treats patients seeking
active cancer treatment, palliative care, and end-of-life care, it is
reasonable to assume at least some of his patients would require
treatment for pain that would exceed the recommended dose.
Indeed, there is no indication how many patients Dr. Cohanshohet
treats in total and what percentage the five patients at issue
comprise that total.” (Id. at p. 440.) Moreover, the Medical Board
“made no evidentiary showing of how often similarly situated

      7  Cohanshohet was decided after the parties filed their briefs
in this case. We requested the parties submit supplemental briefs
addressing the application of Cohanshohet to the issues in this case.
We have received and considered the briefs.




                                    14
physicians who specialize in pain treatment might prescribe these
drugs. Neither has the [Medical] Board made any showing of the
likelihood that the prescriptions could have been properly issued,
given what is known of Dr. Cohanshohet’s practice.” (Ibid.)
       The Cohanshohet court, we believe, appropriately balanced
the competing privacy and state interests concerning access to
patient medical records by requiring that the Medical Board make
a sufficient evidentiary showing that the subpoenaed physician
has been issuing prescriptions in violation of law or the particular
applicable standard of care. In Cohanshohet, the evidence was
insufficient because Naqvi’s declaration lacked information
regarding the number of patients the physician treated during the
relevant period, how other similarly-situated physicians might
lawfully prescribe the drugs in question, and the likelihood that the
suspect prescriptions could have been properly issued.
       Cohanshohet does not suggest, nor do we, that the evidence
absent in that case, or ours, must be present in other cases, or that
courts should not consider the presence or absence of other facts
bearing upon the patients’ privacy interests, the state’s interest,
and protective measures and alternatives. In Cross, supra,
11 Cal.App.5th 305, for example, in addition to evidence regarding
the physician’s suspicious prescribing activity, the Medical Board
supported its subpoena with evidence that (1) one person for whom
the physician prescribed controlled substances told an investigator
that the physician had not treated her at all, and (2) the physician
had been subject to discipline for improperly prescribing sleep
medication in another state. (Id. at p. 328.) Evidence that a
physician’s patient has been harmed as a result of prescriptions
issued by the physician would also weigh heavily in the state’s favor
in seeking patient medical files.




                                    15
        The defects in the evidence supporting the subpoenas in
Cohanshohet are present here and there are no additional facts
that add substantial weight in favor of the subpoena. The DCA
offered no evidence as to how many patients Wolfsohn treats, the
percentage of his patients the five patients comprised, how often
similarly-situated pain management specialists might prescribe
the drugs Wolfsohn prescribed, or the likelihood Wolfsohn properly
issued the prescriptions. Indeed, the DCA did not offer any
evidence to contradict Helm’s statement that Wolfsohn’s
prescriptions are “not outside of acceptable” levels for a pain
management specialist.
        The DCA argues that the instant case is distinguishable from
Cohanshohet because “the prescribing dosages of opiates in this
case are much higher than those examined in Cohanshohet.”
Even if we assume that Naqvi’s statements regarding Wolfsohn’s
prescriptions are admissible, the statements regarding the dosages
do not cure the defects we have identified.
        The DCA also asserts that the physician in Cohanshohet
“claimed to practice end-of-life medicine” that may have justified
the prescriptions. The fact that Wolfsohn did not state that he
deals with end-of-life patients is immaterial. Wolfsohn is a
pain management specialist who treats “patients with severe
pain or chronic intractable pain.” He defined intractable pain
as pain that “will not go away” and about which “conservative
measures” of treatment have failed. As with Dr. Cohanshohet,
“it is reasonable to assume at least some of his patients would
require treatment for pain that would exceed the recommended
dose.” (Cohanshohet, supra, 32 Cal.App.5th at p. 440.)
        The DCA also asserts that the Cohanshohet court “found
it significant to its good cause evaluation that the triggering
complaint leading to the investigation was anonymous.” Even if we



                                    16
agreed that the Cohanshohet court considered that fact significant,
it is not a basis for a different result in this case. Here, investigator
Tu stated that the DCA began its investigation after receiving
“a complaint” from a named officer with the “Ventura County
Interagency Pharmaceutical Crimes Unit.” No information
was provided regarding the nature of the complaint or the basis
upon which the officer made the complaint. Thus, although the
complainant is not anonymous, his identification adds nothing to
the good cause determination.
       Accordingly, we reverse the court’s order.8

                            DISPOSITION
       The court’s December 13, 2017 order granting the DCA’s
petition to compel Wolfsohn to comply with its subpoena is
reversed.
       Wolfsohn is awarded his costs on appeal.
       CERTIFIED FOR PUBLICATION.




                                      ROTHSCHILD, P. J.
We concur.




                   JOHNSON, J.


      8 We express no view on the merits of Wolfsohn’s remaining
arguments. Our conclusion does not preclude the DCA from issuing
or enforcing subpoenas that are supported by good cause and
otherwise lawful.




                                      17
                  WEINGART, J.*




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                     18